Citation Nr: 0433385	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  02-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for the service-connected 
postoperative residuals of a perirectal abscess.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran had active service from May 1953 to April 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
claim on appeal.  The veteran subsequently timely appealed 
the RO's denial, and his case underwent appellate 
adjudication by the Board in November 2003.  The appellant 
appealed the November 2003 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Following an August 2004 "Joint Motion for Remand to the 
Board" (Joint Motion), an August 2004 Court Order vacated 
and remanded the November 2003 Board decision.  At present, 
the appellant's case is once again before the Board for 
appellate consideration.  However, as additional development 
is necessary prior to appellate review of the issue on 
appeal, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant have has not been 
fulfilled regarding the issue on appeal.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As pointed out in the above-mentioned 
Joint Motion, the veteran should be given the benefit of an 
additional VA examination by an appropriate specialist, who 
shall discuss the medical evidence included in the veteran's 
record including the May 2002 VA examination report and the 
March 2002 statement from A. Parilla-Rios, M.D.  The examiner 
should also take into consideration the veteran's complaints 
of current leakage and the need to wear pads, per the 
December 2000 VA form 21-4138 (Statement in Support of Claim) 
and the March 2002 substantive appeal.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In addition, it appears there may be outstanding private 
and/or VA medical records which may support the appellant's 
claim on appeal, which need to be obtained and incorporated 
into the claims file.  In this respect, the Joint Motion also 
noted that the veteran should be given the opportunity to 
submit additional evidence in support of his claim.  As such, 
the RO should assist the veteran with this matter.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure for the issue on appeal (which 
is entitlement to a compensable rating 
for the service-connected postoperative 
residuals of a perirectal abscess) that 
all notification requirements set forth 
at 38 U.S.C.A. 
§ 5103A (West 2002) and C.F.R. § 3.159 
(2004); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
warrant a grant of the claim on appeal; 
(2) about the information and evidence 
not of record that is necessary to 
substantiate his claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since June 
2000 (date of claim) to the present, and 
who possess records relevant to the issue 
on appeal.  Provide the appellant with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file, including any available 
treatment records from Dr. Parilla-Rios.  
When the appellant responds, obtain 
records from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the appellant 
of the records that the RO was unable to 
obtain, including what efforts were made 
to obtain them.  Also inform the 
appellant that adjudication of the claim 
will be continued without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

3.  The RO should request that the 
appellant provide information as to the 
dates of any treatment at any VA Medical 
Center (VAMC) since June 2000 (date of 
claim) to the present, if any.  All 
identified treatment records from any 
reported VAMC not already contained 
within the claims file should be obtained 
and associated with the claims file.  If 
the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the appellant should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the appellant in 
substantiating the claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled for a 
VA examination, by an appropriate medical 
specialist who has not previously 
examined the veteran, to identify his 
level of impairment resulting from the 
service-connected postoperative residuals 
of a perirectal abscess.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner must indicate 
in the examination report that the 
veteran's claims folder was reviewed 
prior to the examination, specifically 
including the May 2002 VA examination 
report, the March 2002 statement from Dr. 
Parilla-Rios, and the veteran's 
complaints of current leakage and the 
need to wear pads, per the December 2000 
VA form 21-4138 (Statement in Support of 
Claim) and the March 2002 substantive 
appeal.  All necessary tests and studies 
should be conducted in order to assess 
the current status of the service-
connected disability.  Following a review 
of the veteran's medical records and 
history, the examiner should discuss all 
relevant medical evidence/findings 
regarding the service-connected 
disability, as well as its relationship 
to any other current disorders.  In 
addition, the examiner should render a 
medical opinion as to which of the 
veteran's symptoms and 
functional/occupational impairment is 
attributable to the service-connected 
disability, as opposed to any nonservice-
connected condition(s).  If it is 
impossible to distinguish the 
symptomatology and/or functional or 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner must so indicate.

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected postoperative residuals 
of a perirectal abscess has, if any, on 
his earning capacity.  The examiner 
should render an opinion as to whether 
this disability alone has caused marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report. 

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notifications or refusal to report 
notice, whichever applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented in 
order to comply with the August 2004 
Court Order.  Remand instructions of the 
Board are neither optional nor 
discretionary.  Full compliance with such 
instructions is mandated by law, per 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to a compensable 
rating for the service-connected 
postoperative residuals of a perirectal 
abscess.  The RO must address the degree 
of severity and medical findings that 
specifically correspond to the criteria 
listed in the Rating Schedule, including 
but not limited to the criteria in 
38 C.F.R. § 4.114, Diagnostic Code 7332 
(2004).  In addition, the RO should take 
into consideration the holdings in 
Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to 
separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service-
connected condition), and Butts v. Brown, 
5 Vet. App. 532 (1993).  Furthermore, the 
RO's consideration of referring the 
service-connected disability for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.

8.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



